 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
       SCOTT SCHUTZA,                           Case: 3:19-CV-00993-AJB-AHG
11
                   Plaintiff,
12                                              ORDER GRANTING JOINT
             v.                                 MOTION TO DISMISS
13
       CHARLES I. JADALLAH;
14     RUSSELL BRUCE HUBBARD,
       M.D., INC., a California
15     Corporation; and Does 1-10,
16                 Defendants.
17
18           Pursuant to the parties’ joint motion and F. R. CIV. P. 41(a)(1), this
19   action is hereby ordered dismissed with prejudice, each party to bear their own
20
     attorneys’ fees and costs.
21
             IT IS SO ORDERED.
22
     Dated: November 26, 2019
23
24
25
26
27
28




                                            1

     Order                                         Case: 3:19-CV-00993-AJB-AHG
